CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A Nos. 33-44254 and 811-6490) of our reports dated December 29, 2014 on the financial statements and financial highlights of Dreyfus Diversified International Fund, Dreyfus Global Real Estate Securities Fund and Dreyfus Greater China Fund (three of the series comprising Dreyfus Premier Investment Funds, Inc.) (each, a “Fund”) included in each Fund’s annual report for the fiscal year ended October 31, 2014. /s/
